       Case: 1:19-cv-00428 Document #: 1 Filed: 01/22/19 Page 1 of 5 PageID #:1



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



Benito Casanova, on behalf of himself and                Case No.
a class similarly situated

                     Plaintiff,                          Judge:

v.
                                                         CLASS ACTION COMPLAINT
International Association of Machinists,
Local 701

                     Defendant.



                                           COMPLAINT

     Benito Casanova brings this class action on behalf of himself and all others similarly situated

to obtain redress from the International Association of Machinists, Local 701 (“Union” or “IAM,

Local 701”) for its unconstitutional seizure of agency fees from public employees without their

consent.

                                  JURISDICTION AND VENUE

     1. The Court has subject-matter jurisdiction under 28 U.S.C. § 1331, 28 U.S.C. § 1343, and
28 U.S.C. § 1367.

     2. Venue is proper because a substantial part of the events giving rise to the claims occurred
in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                             PARTIES

     3. Plaintiff Benito Casanova resides and works in Cook County, Illinois.
     4. Defendant IAM, Local 701 is a labor union whose offices are located at 450 Gundersen
Drive, Carol Stream, Illinois 60188. The IAM has entered into numerous collective bargaining

agreements containing forced fees provisions with numerous public employers throughout

Illinois.




                                                  1
        Case: 1:19-cv-00428 Document #: 1 Filed: 01/22/19 Page 2 of 5 PageID #:2




                               STATEMENT OF THE CLAIM

    5. Benito Casanova has been employed by the Chicago Transit Authority (“CTA”) since
1989.

    6. Since the beginning of his employment, Casanova has been subject to the exclusive
representation of IAM, Local 701 and the terms of the collective bargaining agreements between

Local 701 and the CTA.

    7. For as long as he can recall, Casanova has been a non-member of IAM, Local 701.
Nevertheless, Mr. Casanova was forced to pay agency fees to IAM, Local 701 as a condition of

his continued employment under the collective bargaining agreement and an agency shop

arrangement authorized by state law. See Ill. Comp. Stat., ch. 5, §§315/3(g), 315/6(e). The

collective bargaining agreement between IAM, Local 701 and CTA contained a “fair share

memorandum of understanding” that required each nonmember to pay “their proportionate share

of the cost of the collective bargaining process, contract administration and pursuing matters

affecting employee wages, hours, and conditions of employment . . . .” See Exhibit 1.

    8. IAM, Local 701 and its affiliates acted under color of state law by imposing and
collecting agency fees in accordance with the laws of Illinois that authorize these agency-shop

arrangements.

    9. IAM, Local 701’s collective bargaining agreements with other public employers in
Illinois also contain forced fee clauses that compelled nonmembers of the union to pay fees to

the union as a condition of their employment.
    10. On June 27, 2018, the Supreme Court held forced fee requirements to be
unconstitutional under the First Amendment and that unions could not constitutionally collect
union dues or fees from public employees without their affirmative consent. Janus v. AFSCME,
Council 31, 138 S. Ct. 2448 (2018).
    11. IAM, Local 701’s seizure of forced fees from Casanova and from other employees who
did not affirmatively consent to paying such fees violated their First Amendment rights.



                                                2
         Case: 1:19-cv-00428 Document #: 1 Filed: 01/22/19 Page 3 of 5 PageID #:3




    12. After the Supreme Court’s decisions in Knox v. SEIU, Local 1000, 567 U.S. 298 (2012)
and Harris v. Quinn, 134 S. Ct. 2618 (2014), IAM, Local 701 should have known that its seizure
of fair share fees from unconsenting employees violated the First Amendment.
                              PLAINTIFF CLASS ALLEGATIONS

    13. The plaintiff seeks, pursuant to Federal Rule of Civil Procedure 23(b)(1), (b)(2), and
(b)(3), the certification of a class that includes all public employees from whom IAM, Local 701

collected fair share fees or collects fair share fees.

    14. The number of persons in the class makes joinder of the individual class members
impractical.

    15. There are questions of fact and law common to all class members. Factually, all class
members are public employees and union nonmembers who are or were compelled to pay agency

fees to IAM, Local 701 and its affiliates as a condition of public employment. Legally, IAM,

Local 701’s fee seizures violated all class members’ rights under the First Amendment.

    17. The representative plaintiff’s claims are typical of other members of the class, because
each member of the class has not affirmatively consented to financially support IAM, Local 701

and its affiliates, yet has been forced by state law and contract provisions to financially support

IAM, Local 701 and its affiliates.

    18. The representative plaintiff adequately represents the interests of the class, and has no
interests antagonistic to the class.

    19. A class action can be maintained under Rule 23(b)(1)(A) because separate actions by
class members could risk inconsistent adjudications on the underlying legal issues.

    20. A class action can be maintained under Rule 23(b)(2) because IAM, Local 701 acted on
grounds that apply generally to class members, namely by seizing fair share fees from them

without their consent, so that final injunctive or declaratory relief is appropriate for the class as a

whole.

    21. A class action can be maintained under Rule 23(b)(3) because the common questions of
law and fact identified in the complaint predominate over any questions affecting only individual

                                                    3
       Case: 1:19-cv-00428 Document #: 1 Filed: 01/22/19 Page 4 of 5 PageID #:4




class members. A class action is superior to other available methods for the fair and efficient

adjudication of the controversy because, among other things, all class members are subjected to

the same violation of their constitutional rights, but the amount of money involved in each

individual’s claim would make it burdensome for class members to maintain separate actions.

The amount of the deductions or damages is known to IAM, Local 701.

                                        CAUSES OF ACTION

                                                COUNT I

                                   (Violation of constitutional rights)

    22. IAM, Local 701 acted under color of state law by entering into and enforcing forced fee
clauses with the CTA and other public employers and by causing to be deducted and collecting

fair share fees from Casanova and class members.

    23. The representative plaintiff and his fellow class members are suing IAM, Local 701
under 42 U.S.C. § 1983 and the Declaratory Judgment Act, 28 U.S.C. § 2201, for declaratory

relief and damages, each of which supplies a cause of action for the individual and class-wide

relief that they are requesting.

    24. Defendant, by requiring the payment of dues as a condition of employment under the
color of state law from the representative plaintiff and fellow class members without the requisite

affirmative consent, have and are violating their First Amendment rights to free speech and
association, as secured against state infringement by the Fourteenth Amendment to the United

States Constitution and 42 U.S.C. § 1983.

    25. The representative plaintiff and fellow class members have suffered the irreparable harm
and injury inherent in a violation of First Amendment rights, for which there is no adequate

remedy at law.

                                       DEMAND FOR RELIEF

    26. The representative plaintiff respectfully requests that the court:
        a.       certify the plaintiff class;



                                                    4
Case: 1:19-cv-00428 Document #: 1 Filed: 01/22/19 Page 5 of 5 PageID #:5




 b.    declare that IAM, Local 701, by requiring the payment of fair share fees as a

       condition of employment and by collecting fair share fees, violated Casanova and

       class members’ First Amendment rights to free speech and association, as secured

       against state infringement by the Fourteenth Amendment to the United States

       Constitution and 42 U.S.C. § 1983.
 c.    order IAM, Local 701 and its affiliates, to refund with interest all agency fees or
       fair share service fees that were unconstitutionally or unlawfully extracted from
       the representative plaintiff and his fellow class members;
 d.    award Casanova and class members nominal and compensatory damages;
 e.    award costs and attorneys’ fees under 42 U.S.C. § 1988;
 f.    grant all other relief that the Court may deem just and proper.

                                     Respectfully submitted,

                                     s/Christopher A. Wadley
                                     Christopher A. Wadley (#6278651)
                                     Walker Wilcox Matousek LLP
                                     One N. Franklin St., Suite 3200
                                     Chicago, IL 60606
                                     Phone: (312) 244-6717
                                     Fax: (312) 244-6800
                                     Email: cwadley@wwmlawyers.com

                                     Aaron B. Solem, Esq. (pro hac vice to be filed)
                                     William Messenger (pro hac vice to be filed)
                                     c/o National Right to Work Legal
                                         Defense Foundation, Inc.
                                     8001 Braddock Road, Suite 600
                                     Springfield, Virginia 22151
                                     Telephone: (703) 321-8510
                                     Facsimile: (703) 321-9319
                                     Email: mlc@nrtw.org
                                            abs@nrtw.org

                                     Attorneys for Plaintiff Benito Casanova and
                                     proposed class




                                        5
